                 Case 2:19-cv-00290-RSL Document 367 Filed 12/08/20 Page 1 of 3




 1
                                                                 The Honorable Robert S. Lasnik
 2

 3

 4

 5

 6
                                    IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE WESTERN DISTRICT OF WASHINGTON
                                                AT SEATTLE
 8

 9
     BRUCE CORKER d/b/a RANCHO ALOHA;                     CASE NO. 2:19-CV-00290-RSL
10   COLEHOUR BONDERA and MELANIE
     BONDERA, husband and wife d/b/a                      NOTICE OF SETTLEMENT WITH
11   KANALANI OHANA FARM; and ROBERT                      CAMERON’S COFFEE AND
     SMITH and CECELIA SMITH, husband and                 DISTRIBUTION COMPANY AND
12   wife d/b/a SMITHFARMS, on behalf of                  REQUEST TO STAY DEADLINES
     themselves and others similarly situated,
13                                                        Noted for Consideration: December 8,
                            Plaintiffs,                   2020
14
                 v.
15
     COSTCO WHOLESALE CORPORATION, a
16   Washington corporation; AMAZON.COM, INC., a
     Delaware corporation; HAWAIIAN ISLES KONA
17   COFFEE, LTD., LLC, a Hawaiian limited liability
     company; COST PLUS/WORLD MARKET, a
18   subsidiary of BED BATH & BEYOND, a New York
     corporation; BCC ASSETS, LLC d/b/a BOYER’S
19   COFFEE COMPANY, INC., a Colorado
     corporation; L&K COFFEE CO. LLC, a Michigan
20   limited liability company; MULVADI
     CORPORATION, a Hawaii corporation; COPPER
21   MOON COFFEE, LLC, an Indiana limited liability
     company; GOLD COFFEE ROASTERS, INC., a
22   Delaware corporation; CAMERON’S COFFEE
     AND DISTRIBUTION COMPANY, a Minnesota
23   corporation; PACIFIC COFFEE, INC., a Hawaii
     corporation; THE KROGER CO., an Ohio
24   corporation; WALMART INC., a Delaware
     corporation; BED BATH & BEYOND INC., a New
25   York corporation; ALBERTSONS COMPANIES
     INC., a Delaware Corporation; SAFEWAY INC., a
26   Delaware Corporation; MNS LTD., a Hawaii
     NOTICE OF SETTLEMENT                                     LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     Case No. 2:19-CV-00290-RSL                                                    250 Hudson Street, 8th Floor
                                                                                    New York, NY 10013-1413
     2090541.2                                                            Tel. 212.355.9500 • Fax 212.355.9592
                 Case 2:19-cv-00290-RSL Document 367 Filed 12/08/20 Page 2 of 3




 1   Corporation; THE TJX COMPANIES d/b/a T.J.
     MAXX, a Delaware Corporation; MARSHALLS OF
 2   MA, INC. d/b/a MARSHALLS, a Massachusetts
     corporation; SPROUTS FARMERS MARKET,
 3   INC. a Delaware corporation;

 4                          Defendants.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                          LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     NOTICE OF SETTLEMENT                                                      250 Hudson Street, 8th Floor
     Case No. 2:19-CV-00290-RSL                                                 New York, NY 10013-1413
                                               -1-                    Tel. 212.355.9500 • Fax 212.355.9592
     2090541.2
                 Case 2:19-cv-00290-RSL Document 367 Filed 12/08/20 Page 3 of 3




 1               Plaintiffs notify the Court that they have reached a proposed class-wide settlement with

 2   Defendant Cameron’s Coffee and Distribution Company (“Cameron’s”) that provides both

 3   monetary and injunctive relief to the proposed settlement class and a release for all Cameron’s

 4   products, sold by Cameron’s or the retailer defendants in this action. The settling parties have

 5   executed a settlement agreement and are working diligently to prepare preliminary approval

 6   papers. The settling parties request that the Court stay all deadlines as to Cameron’s and

 7   Cameron’s products.

 8               A proposed order is attached.

 9

10               Dated: December 8, 2020

11
     KARR TUTTLE CAMPBELL                                     LIEFF CABRASER HEIMANN &
12                                                            BERNSTEIN, LLP
13   Paul Richard Brown, WSBA #19357                          /s/ Daniel E. Seltz
     Nathan T. Paine, WSBA #34487                             Jason L. Lichtman (pro hac vice)
14   Daniel T. Hagen, WSBA #54015                             Daniel E. Seltz (pro hac vice)
     Andrew W. Durland, WSBA #49747                           250 Hudson Street, 8th Floor
15   Joshua M. Howard, WSBA #52189                            New York, NY 10013-1413
     701 Fifth Avenue, Suite 3300                             Telephone: 212-355-9500
16   Seattle, Washington 98104                                dseltz@lchb.com
     206.223.1313
17   npaine@karrtuttle.com                                    Andrew Kaufman (pro hac vice)
                                                              222 2nd Avenue South, Suite 1640
18                                                            Nashville, TN 37201
                                                              615.313.9000
19

20                                                            Attorneys for the Plaintiffs
                                                              and the Proposed Class
21

22

23

24

25

26
                                                                         LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     NOTICE OF SETTLEMENT                                                                     250 Hudson Street, 8th Floor
     Case No. 2:19-CV-00290-RSL                                                                New York, NY 10013-1413
                                                        -2-                          Tel. 212.355.9500 • Fax 212.355.9592
     2090541.2
